IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA 19-59

                               Filed: 18 June 2019

Cabarrus County, Nos. 14 CRS 54222-23

STATE OF NORTH CAROLINA

              v.

SHAWN PATRICK ELLIS, Defendant.


      Appeal by defendant from judgment entered 14 June 2018 by Judge Martin B.

McGee in Cabarrus County Superior Court.          Heard in the Court of Appeals

7 May 2019.


      Attorney General Joshua H. Stein, by Assistant Attorney General Kirk R.
      Chrzanowski, for the State.

      Appellate Defender Glenn Gerding, by Assistant Appellate Defender Michele A.
      Goldman, for defendant.


      ARROWOOD, Judge.


      Shawn Patrick Ellis (“defendant”) appeals the denial of his motion to suppress,

and from a judgment entered based upon his guilty pleas to manufacturing

marijuana, attempted trafficking of marijuana, possession of drug paraphernalia,

possession with intent to sell and deliver marijuana, and maintaining a dwelling

house for keeping and selling a controlled substance. Those pleas were entered
                                       STATE V. ELLIS

                                   Opinion of the Court



pursuant to North Carolina v. Alford, 400 U.S. 25, 27 L. Ed. 2d 162 (1970)

(hereinafter, “Alford plea”). For the following reasons, we reverse.

                                  I.       Background

      On 9 September 2014, Cabarrus County Sheriff’s Detectives Helms (“Detective

Helms”) and Kevin Klinglesmith (“Detective Klinglesmith”) responded to a home off

NC Highway 49 in reference to a felony larceny report involving the theft of a Bobcat

earth moving equipment. The officers located the equipment at the home, and were

informed by a witness there that the person who had stolen the equipment was at a

house “across the street[.]” The house belonged to defendant.

      The officers parked across the street from defendant’s house and walked along

the wood line to the right of the driveway. Detective Klinglesmith testified that the

driveway was on the right side of the home, and the front door of the residence was

“further to the right half” and was the door closest to the road. Detective Helms went

to the front door and knocked, but no one responded. He noticed there was a large

spider web present in the door frame.

      Detective Klinglesmith went around to the right rear of the house behind the

residence. He testified that he went to the rear of the house because the detectives

were dealing with a felony suspect, and he believed the backyard was an access point,

due to vehicles along the right side to the rear of the residence. There were no visible

gates or “No Trespassing” signs surrounding the residence.



                                            -2-
                                    STATE V. ELLIS

                                  Opinion of the Court



      Detective Helms failed to get a response at the front door after knocking for

several minutes, however, he saw a curtain in the front window move. Detective

Helms radioed Detective Klinglesmith to tell him the curtain moved, and Detective

Klinglesmith began to knock at the rear door for several minutes. He was also

unsuccessful at getting anyone to answer the door.

      When Detective Klinglesmith did not hear anything from the back of the house,

or see anyone inside the home, he walked to the front yard near the left front corner

of the residence.   He still did not see or hear anyone from that vantage point.

However, he was able to smell the odor of marijuana. Detective Klinglesmith called

Detective Helms over to the front of the house and asked him if he noticed anything

odd. Detective Helms also smelled marijuana.

      Detective Klinglesmith heard a loud fan coming from a crawl space area and

noticed the odor of the marijuana from that area. He noticed a light illuminating

from a padlocked crawl space area. He testified that he “put [his] eye up to it without

touching it . . . [he] could see between the slats” and observed what he believed to be

a marijuana plant in a bucket inside the crawlspace. The detectives contacted vice

and narcotics officers. Detective D.J. Miller of the Cabarrus County Sheriff’s Office

applied for and received a warrant authorizing the search of defendant’s residence

based solely upon the information obtained from Detectives Klinglesmith and Helms.




                                         -3-
                                    STATE V. ELLIS

                                   Opinion of the Court



The search warrant was issued at 11:25 a.m. and was executed within the hour.

Various drugs and drug paraphernalia were seized from the premises.

      On    29 September 2014,     defendant     was      charged   with   manufacturing

marijuana, trafficking in marijuana, possessing drug paraphernalia, possessing

marijuana with intent to sell or deliver, maintaining a dwelling used for keeping and

selling a controlled substance, and trafficking in opiates.

      Prior to trial, defendant filed a motion to suppress “all evidence of any kind”

including seized drugs, statements of the defendant, or any other witnesses present

at the time of the search. A hearing was held on 10 May 2017 before the Honorable

Martin B. McGee in Cabarrus County Superior Court. On 3 April 2018, the court

issued a written order denying the motion. The pertinent findings of fact are as

follows:

             4. Detective Helms knocked numerous times at the front
                door but was unable to make contact with anyone inside
                the residence. . . .

             5. After no contact was made knocking at the front door,
                Detective Helms noticed the front window curtain
                move. When that information was communicated to
                Detective    Klinglesmith    by    radio,    Detective
                Klinglesmith walked back up to the front of the
                residence. While Detective Helms was still trying to
                make contact, Detective Klinglesmith walked to the
                front yard near the left front corner of the [sic] to
                observe the unfolding situation.      At that point,
                Detective Klinglesmith detected an odor of marijuana.

             6. Detective Helms also independently noticed an odor of


                                          -4-
                                    STATE V. ELLIS

                                   Opinion of the Court



                  marijuana. While Detective Klinglesmith was standing
                  on the side of the residence, he also heard a loud fan
                  coming from the crawlspace area and noticed that the
                  air conditioning units were off. He noted that the odor
                  of marijuana was coming from that area. He also
                  noticed a light on in the crawlspace area where the
                  [marijuana] odor was emanating. There were two
                  wooden doors with cracks that allowed Detective
                  Klinglesmith to see inside without manipulating the
                  doors. He observed in plain view a white five gallon
                  bucket with a green leafy plant that was suspected to
                  be marijuana. Detective Klinglesmith alerted Detective
                  Helms and they left the premises to obtain a search
                  warrant.

      Based upon these findings of fact, the court made eight conclusions of law,

including that:

             6. . . . What the detectives smelled and saw given its
                exposure was not detected as part of a search. The
                smells and observations were in plain smell or view
                from locations in which the detectives had a right to be
                given all of the circumstances in this case.

      Defendant, after reserving his right to appeal, entered Alford pleas to all but

one of the charges. Following entry of judgment, defendant filed a written notice of

appeal.

                                   II.    Discussion

      Defendant argues the trial court erred in denying his motion to suppress

because the court failed to take into account the limitations that apply when law

enforcement officials enter private property to acquire information.        We agree.

Pursuant to the precedent established by the United States Supreme Court in Florida


                                          -5-
                                    STATE V. ELLIS

                                  Opinion of the Court



v. Jardines, 569 U.S. 1, 185 L. Ed. 2d 495 (2013), as applied by recent decisions of

this Court, we hold that the search without a warrant violated defendant’s rights

under the Fourth Amendment to the Constitution of the United States. Therefore,

the trial court erred in denying defendant’s motion to suppress the evidence seized

pursuant to the search warrant.

      Our review of a trial court’s denial of a motion to suppress is “strictly limited

to determining whether the trial judge’s underlying findings of fact are supported by

competent evidence, in which event they are conclusively binding on appeal, and

whether those factual findings in turn support the judge’s ultimate conclusions of

law.” State v. Cooke, 306 N.C. 132, 134, 291 S.E.2d 618, 619 (1982). “The trial court’s

conclusions of law are reviewed de novo[.]” State v. Franklin, 224 N.C. App. 337, 346,

736 S.E.2d 218, 223 (2012), aff’d by an equally divided court, 367 N.C. 183, 752 S.E.2d
143 (2013) (quotations and citation omitted).

      “The fourth amendment as applied to the states through the fourteenth

amendment protects citizens from unlawful searches and seizures committed by the

government or its agents.” State v. Sanders, 327 N.C. 319, 331, 395 S.E.2d 412, 420

(1990), cert. denied, 498 U.S. 1051, 112 L. Ed. 2d 782 (1991) (citation omitted).

             [W]hen it comes to the Fourth Amendment, the home is
             first among equals. At the Amendment’s very core stands
             the right of a man to retreat into his own home and there
             be free from unreasonable governmental intrusion. This
             right would be of little practical value if the State’s agents
             could stand in a home’s porch or side garden and trawl for


                                         -6-
                                    STATE V. ELLIS

                                   Opinion of the Court



             evidence with impunity; the right to retreat would be
             significantly diminished if the police could enter a man’s
             property to observe his repose from just outside the front
             window.

Jardines, 569 U.S. at 6, 185 L. Ed. 2d at 501 (internal citation and quotations

omitted). North Carolina has extended this “first among equals” protection to the

curtilage. State v. Rhodes, 151 N.C. App. 208, 214, 565 S.E.2d 266, 270, writ denied,

review denied, 356 N.C. 173, 569 S.E.2d 273 (2002).

             The curtilage concept originated at common law to extend
             to the area immediately surrounding a dwelling house the
             same protection under the law of burglary as was afforded
             the house itself. [T]he curtilage is the area to which
             extends the intimate activity associated with the sanctity
             of a man’s home and the privacies of life, and therefore has
             been considered part of the home itself for Fourth
             Amendment purposes. In North Carolina, curtilage of the
             home will ordinarily be construed to include at least the
             yard around the dwelling house as well as the area
             occupied by barns, cribs, and other outbuildings.

Id. (internal quotations and citations omitted) (alteration in original).

      In the present case the undisputed evidence establishes that all the facts,

which formed the basis for the search warrant, were obtained while the officers were

within the curtilage of defendant’s home. The State relies upon the “knock and talk”

exception in an attempt to salvage the actions of the detectives. It argues that the

detective’s actions in going around to the back door and to the left corner of the house

were justified because those actions were an extension of a “knock and talk.”




                                          -7-
                                    STATE V. ELLIS

                                   Opinion of the Court



                    “Knock and talk” is a procedure utilized by law
             enforcement officers to obtain a consent to search when
             they lack the probable cause necessary to obtain a search
             warrant. That officers approach a residence with the
             intent to obtain consent to conduct a warrantless search
             and seize contraband does not taint the consent or render
             the procedure per se violative of the Fourth Amendment.

State v. Smith, 346 N.C. 794, 800, 488 S.E.2d 210, 214 (1997). A knock and talk

“implicit license typically permits the visitor to approach the home by the front path,

knock promptly, wait briefly to be received, and then (absent invitation to linger

longer) leave.” Jardines, 569 U.S. at 8, 185 L. Ed. 2d at 502 (internal quotations and

citations omitted).

      In Jardines, the United States Supreme Court held that officers conducted a

search within the meaning of the Fourth Amendment when they attempted a knock

and talk at a residence, but also brought a forensic narcotics dog onto the defendant’s

property to explore the areas around the home. Id. at 11-12, 185 L. Ed. 2d at 504.

Thus, the evidence the trained police dog discovered was inadmissible because “the

officers learned what they learned only by physically intruding on Jardines’ property

to gather evidence[.]” Id. at 11, 185 L. Ed. 2d at 504.

      In the instant case, while there was no police dog accompanying the officers,

the same standards apply. The detectives were not permitted to roam the property

searching for something or someone after attempting a failed “knock and talk.”

Without a warrant, they could only “approach the home by the front path, knock



                                          -8-
                                    STATE V. ELLIS

                                   Opinion of the Court



promptly, wait briefly to be received, and then (absent invitation to linger longer)

leave.” Id. at 8, 185 L. Ed. 2d at 502.

      Here, the detectives overstayed their “knock and talk” welcome on the

property. Detective Helms knocked on the front door, but, when no one answered, he

remained. Further, Detective Klinglesmith walked around to the rear door and then

to the left front corner of the yard. By moving away from the front door, and entering

the sides of defendant’s yard and approaching the back door, Detective Klinglesmith

was moving into the curtilage of defendant’s home without a warrant.

      North Carolina courts have consistently applied these principles. For example,

in State v. Huddy, __ N.C. App __, 799 S.E.2d 650, (2017), an officer was investigating

a possible break-in and declined to knock on the front door as it was “covered in

cobwebs and did not appear to be used as the main entrance to the house.” Id. at __,

799 S.E.2d at 653. The officer then “cleared” the sides of the house, opened a gate to

a chain link fence in the backyard and approached a storm door not visible from the

street, where he smelled marijuana. Id. This Court found that a search had occurred,

as “law enforcement may not use a knock and talk as a pretext to search the home’s

curtilage[,]” and this doctrine “does not permit law enforcement to approach any

exterior door to a home.” Id. at __, 799 S.E.2d at 654 (internal quotations and citation

omitted) (emphasis in original).     An officer may only knock at the door that a

“reasonably respectful citizen” unfamiliar with the home would believe is the door at



                                          -9-
                                    STATE V. ELLIS

                                  Opinion of the Court



which to knock. Id. He or she may not subjectively choose an alternate door, even if

there are cobwebs on the front door.

      This Court reached a similar conclusion in State v. Stanley, __ N.C. App. __,

817 S.E.2d 107 (2018). Stanley considered the legality of a knock and talk where

officers walked into the backyard and knocked on the back door, rather than the front

door, because they had seen an informant purchasing drugs at the back door. Id. at

__, 817 S.E.2d at 109. “[T]he fact that the resident of a home may choose to allow

certain individuals to use a back or side door does not mean that similar permission

is deemed to have been given generally to members of the public.” Id. at __, 817

S.E.2d at 113. In contrast, in State v. Grice, 367 N.C. 753, 767 S.E.2d 312 (2015),

officers were lawfully permitted to use a door other than the front door for a knock

and talk, in that case that front door was “inaccessible, covered with plastic, and

obscured by furniture” and the side door “appeared to be used as the main entrance.”

Id. at 754, 767 S.E.2d at 314.

      Here, defendant’s front door was not obscured or covered with plastic. Instead,

there was a cobweb. Per the trial court’s findings of fact, “Detective Helms knocked

numerous times at the front door but was unable to make contact” and observed a

curtain beside the front door move. Neither of these facts constitutes an invitation to

remain. If anything, these facts support the reasonable conclusion that the occupant

saw the detectives outside and did not wish to speak with them, as is his right.



                                         - 10 -
                                    STATE V. ELLIS

                                  Opinion of the Court



             When law enforcement officers who are not armed with a
             warrant knock on a door, they do no more than any private
             citizen might do. And whether the person who knocks on
             the door and requests the opportunity to speak is a police
             officer or a private citizen, the occupant has no obligation
             to open the door or to speak.

Kentucky v. King, 563 U.S. 452, 469-70, 179 L. Ed. 2d 865, 881 (2011) (citation

omitted). After noting the curtain moved, Detective Helms continued to attempt to

make contact. The fact that no one inside the house chose to answer either door or

yell out from within that they would presently open the doors indicates a clear choice

to not speak to the detectives. As such, under the knock and talk exception, the

detectives should have left the property at this time. Thus, all the facts obtained by

the search of the curtilage after this point were improper.

      The State also argues that Detective Klinglesmith was permitted to be in the

yard due to a lack of “no trespassing” signs. In support of this contention, the State

relies on State v. Pasour, 223 N.C. App. 175, 741 S.E.2d 323 (2012), in which the

Court found that presence of a “no trespassing” sign may be evidence of a

homeowner’s expectation of privacy. Id. at 178-79, 741 S.E.2d at 326. However, the

Court also found that the presence of a “no trespassing” sign is not dispositive. Id.

      In Pasour, similar to the instant case, officers knocked on the front and side

door of a residence, and when they received no response, they moved to the back of

the residence where they discovered marijuana plants. Id. at 175-76, 741 S.E.2d at

324. This Court found that the homeowner had a reasonable expectation of privacy


                                         - 11 -
                                    STATE V. ELLIS

                                   Opinion of the Court



because there was no evidence that the plants could be seen from the front or the

road, there was a “no trespassing” sign, there was nothing to suggest the common use

of the rear door, and “there [was] no evidence in the record that suggests that the

officers had reason to believe that knocking at [the] [d]efendant’s back door would

produce a response after knocking multiple times at his front and side doors had not.”

Id. at 179, 741 S.E.2d at 326. While the evidence of a posted no trespassing sign may

be evidence of a lack of consent, nothing in Pasour supports the State’s attempted

expansion of the argument that the lack of such a sign is tantamount to an invitation

for someone to enter and linger in the curtilage of a residence.

      While, in the present case, Detective Klinglesmith described seeing the crawl

space and smelling the marijuana from his position in the front of the house, he also

testified that he was in the yard at the left corner of the house, rather than on a porch

when he made these observations. By moving away from the front door and entering

the sides of defendant’s yard, approaching the back door, Detective Klinglesmith

moved onto the curtilage of defendant’s home without a warrant. There is no evidence

that the detectives saw or smelled marijuana on their approach to the residence, nor

from the front door. It was only after Detective Klinglesmith invaded the curtilage

and walked around the home that he smelled and saw it.

      While there was some evidence that the rear door was being used by the

occupants – the presence of the spider web at the front door and the vehicles parked



                                          - 12 -
                                    STATE V. ELLIS

                                   Opinion of the Court



in the backyard – that did not authorize the detective to approach the back door after

failing to make contact at the front door. In addition, none of these facts supports the

detective moving through the yard attempting to conduct surveillance. Similar to the

detectives in Pasour, the detectives here had no evidence that by knocking on the

back door someone would finally open the door.

      In its conclusions of law, the trial court found that the odor and observation of

the marijuana was in plain view from Detective Klinglesmith’s location.

                    In order for the plain view doctrine to apply, (1) the
             officer must have been in a place where he had a right to
             be when the evidence was discovered; (2) the evidence must
             have been discovered inadvertently; and (3) it must have
             been immediately apparent to the police that the items
             observed were evidence of a crime or contraband. The
             burden is on the State to establish all three prongs of the
             plain view doctrine.

State v. Lupek, 214 N.C. App. 146, 150, 712 S.E.2d 915, 918 (2011) (internal citation

omitted). The plain view doctrine does not apply here because Detective Klinglesmith

was not in a place he was entitled to be when he discovered the marijuana.

      Furthermore, even if he had been entitled to be in that section of the yard, the

crawl space was blocked off in a way that suggested a private space. Here the State

relies upon the fact that the detective could see the contraband through a slit in the

basement door. In State v. Tarantino, 322 N.C. 386, 368 S.E.2d 588 (1988), our

Supreme Court held that nothing “suggests that an expectation of privacy is

eliminated by quarter-inch cracks in the back wall of an otherwise sealed building.”


                                          - 13 -
                                     STATE V. ELLIS

                                    Opinion of the Court



Id. at 391, 368 S.E.2d at 591-92. In Tarantino, the officer obtained a warrant based

on peering through cracks in a commercial building and observing marijuana inside.

Id. at 388, 368 S.E.2d at 590. The building’s front door had been padlocked, the back

doors nailed shut, and the windows were boarded. Id. at 387, 368 S.E.2d at 590. Our

Supreme Court held:

             [t]he building’s padlocked front door, nailed back doors,
             and boarded windows indicate that defendant had a
             subjective expectation of privacy in his building’s interior.
             This expectation was not unreasonable even though there
             were small cracks between the boards in the building’s
             back wall. The presence of tiny cracks near the floor on the
             interior wall of a second-floor porch is not the kind of
             exposure which serves to eliminate a reasonable
             expectation of privacy.

Id. at 390, 368 S.E.2d at 591.

      Here, Detective Klinglesmith testified that the crawl space had padlocks and

that he “put [his] eye up to it without touching it . . . [he] could see between the slats”

to see the marijuana plants. In its findings of fact, the trial court found that Detective

Klinglesmith looked through “cracks” to see the plants. While it is unclear how large

these “slats” or “cracks” were, the fact that the detective had to put his eye up to the

crawl space to see the plants, along with the padlocks on the access door, suggests an

area where defendant would expect an amount of privacy. Therefore, defendant had

a reasonable expectation of privacy in his locked crawlspace, which was violated when

Detective Klinglesmith looked inside without a warrant.



                                           - 14 -
                                  STATE V. ELLIS

                                 Opinion of the Court



      Given all the undisputed facts of this case, we hold that Detective

Klinglesmith’s actions in moving to the rear door, moving around the yard, and

looking into the crawl space constituted an improper warrantless search under the

Fourth Amendment. Therefore, the evidence obtained by virtue of the illegal search

should have been suppressed. The trial court erred in denying the defendant’s motion

to suppress.

                                 III.   Conclusion

      For all the foregoing reasons, we reverse the order denying the motion to

suppress and judgment entered pursuant to defendant’s Alford pleas.

      REVERSED

      Judges TYSON and INMAN concur.




                                        - 15 -